Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 8 has been amended to recite “identifying, by the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network.”  Independent claim 19 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Korneluk et al. (US 2017/0195848) teaches an inventory tracking tag (See [0001]).  Korneluk also teaches that the tracking tag reports its location to a server (See [0035]).  Korneluk further discloses that the tracking tag may store a table of geo-spatial locations or a range thereof and associated wireless services to be used in those locations (See [0068]).  In contrast, the claimed invention specifies that the server identifies a first short-range network coverage area and transmits an instruction to the inventory tracking tag to connect to the first short-range communication network.  Accordingly, the process of selecting and connecting to the first short-range network is controlled by a server in the presently claimed invention.  This feature further reduces power consumption in the tracking tag since the server assesses whether the tag should switch to a short-range communication network and the tag does not have to perform the operation of scanning for available networks.
Thus, Korneluk does not teach “identifying, by the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network; 
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 8-12 and 19-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478